Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED subject to the approval of the Court that at that time of the exportation of the merchandise herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the *400ordinary course of trade, for export to the United States at $2.70 per hundred pieces, packed, less 2% less freight from border to port, $18.07.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value as defined under Section 402 (c) of the Tariff Act of 1930 as amended for such or similar merchandise involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $2.70 per hundred pieces, packed, less 2 per centum, less freight from border to port $18.07.
Judgment will be entered accordingly.